Citation Nr: 0406973	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk







INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which denied the above claim.


FINDINGS OF FACT

1.  The veteran currently has a heart condition, variously 
diagnosed as angina pectoris, paroxysmal atrial fibrillation, 
and triple vessel disease, and he is status post coronary 
bypass surgery.

2.  The veteran did not incur a chronic heart disorder during 
service, and there is no medical evidence showing any current 
heart condition is related to his military service.


CONCLUSION OF LAW

The veteran did not incur a heart condition as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the 2002 rating decision 
on appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, the RO sent a 
letter to the veteran in September 2002, which explained the 
VCAA, asked him to submit certain information, and informed 
him of the elements needed to substantiate a service 
connection claim.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told the veteran to send VA relevant evidence in his 
possession.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. January 14, 2003).  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that, in this case, 
VCAA notice was sent prior to the initial adjudication, and 
VA complied with Pelegrini. 

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and his 
private treatment records have been obtained.  There is no 
basis for speculating that additional unobtained evidence 
exists that would be relevant to the claim being decided 
herein.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
currently diagnosed heart condition may be associated with 
his military service.  This is discussed in more detail 
below. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  

II. Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.308 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

The veteran has current diagnoses of angina pectoris, triple 
vessel disease, paroxysmal atrial fibrillation and post 
coronary bypass surgery status.  He alleges that his current 
heart condition can be directly attributed to his service.  A 
veteran must establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.

First, it must be noted that a chronic heart disorder was not 
diagnosed during the veteran's period of service.  In 
November 1943, an electrocardiogram was normal except for 
occasional ventricular extra systoles.  Despite this 
abnormality, no heart disorder was diagnosed, and no further 
treatment or testing is shown for the remainder of the 
veteran's period of military service.  Physical examination 
upon discharge in October 1945 noted no pertinent 
abnormalities.  Therefore, it is not factually shown that the 
veteran had a chronic heart disorder during service.

In fact, diagnosis of a chronic heart disorder is not shown 
by the medical evidence until more than 50 years after 
service.  Even though no medical professionals have 
conclusively stated an exact cause of the veteran's heart 
disease, the fact remains that no physician has ever 
indicated there is a possibility the condition was caused by 
any incident of the veteran's military service.  The medical 
records concerning treatment for his heart problems do not 
discuss his military service in any fashion.  Therefore, 
without a medical opinion linking the condition with his 
service, there is no basis upon which service connection 
could be granted.  There is no indication any evidence exists 
that would show such an opinion, so further development is 
not warranted.  Also, since such evidence is lacking, it is 
not necessary to provide the veteran a VA examination.  
38 C.F.R. § 3.159.

The Board recognizes the veteran's sincere belief that his 
heart condition is the result of his military service.  
However, the veteran, as a layperson without medical 
training, is not qualified to render medical opinions as to 
matters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].   

For the above reasons, the Board finds that the veteran does 
not have a heart condition as a result of his military 
service.  There is no benefit of the doubt that could be 
resolved in his favor since there is not an approximate 
balance of positive and negative evidence.  Rather, as fully 
discussed above, there is no favorable medical evidence in 
this case.  Therefore, the claim is denied.


ORDER

Entitlement to service connection for heart condition is 
denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals




